Case 1:17-cr-00101-LEK Document 614 Filed 10/16/19 Page 1 of 2   PageID #: 5336




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       “PRIVATE ATTORNEY
          Plaintiff,                   GENERAL Anthony Williams
                                       DEMAND FOR THE
         v.                            GOVERNMENT TO PROVIDE
                                       THE DOCUMENTS THAT
                                       THEY DELETED THE
   ANTHONY T. WILLIAMS,                CONTENTS FROM THE
                                       DISCOVERY TO HINDER HIS
          Defendant.                   DEFENSE;” DECLARATION
                                       OF COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE




    “PRIVATE ATTORNEY GENERAL Anthony Williams DEMAND
     FOR THE GOVERNMENT TO PROVIDE THE DOCUMENTS
        THAT THEY DELETED THE CONTENTS FROM THE
            DISCOVERY TO HINDER HIS DEFENSE”
Case 1:17-cr-00101-LEK Document 614 Filed 10/16/19 Page 2 of 2   PageID #: 5337




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides “PRIVATE ATTORNEY GENERAL Anthony Williams

   DEMAND FOR THE GOVERNMENT TO PROVIDE THE

   DOCUMENTS THAT THEY DELETED THE CONTENTS FROM

   THE DISCOVERY TO HINDER HIS DEFENSE;” Declaration of

   Counsel and Exhibit “A.”

      Dated: October 16, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
